UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2009 HARLEYSVILLE NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 0-15237 23-2210237 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 483 Main Street, Harleysville, PA (Address of principal executive offices) (Zip Code) 215-256-8851 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) -1- CURRENT REPORT ON FORM 8-K Item 2.02Results of Operations and Financial Condition Harleysville National Corporation reported results for the second quarter June 30, 2009.On July 31, 2009, Harleysville National Corporation issued a press release titled “Harleysville National Corporation Reports Second Quarter Results, Non-cash Goodwill Charge Negatively Impacts Earnings,” a copy of which is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (a) Financial Statements and Exhibits None. (b) Pro Forma Financial Information None. (c) Shell Company Transactions. Not applicable. (d) Exhibits. Exhibit Number Description Press Release issued by Harleysville National Corporation dated July 30, 2009, titled, “Harleysville National Corporation Reports Second Quarter Results, Non-cash Goodwill Charge Negatively Impacts Earnings.” -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARLEYSVILLE NATIONAL CORPORATION Dated: July 31, 2009/s/ George S. Rapp George S. Rapp, EVP and Chief Financial
